               Case 2:19-cv-00464-JCC Document 38 Filed 12/20/19 Page 1 of 3



 1                                                         THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9
10    CASSANDRA VALLIANOS, STACEY
      KARNEY, and MIKE BARKER,                        NO. 2:19-cv-00464-JCC
11    individually and on behalf of all individuals
      similarly situated,
12                                                    STIPULATION TO EXTEND
                                      Plaintiffs,     DEADLINE FOR PLAINTIFFS’
13                                                    MOTION FOR CLASS
      v.                                              CERTIFICATION
14
      HOWARD SCHULTZ,                                 NOTE ON MOTION CALENDAR:
15
                                                      December 20, 2019
                                Defendant.
16

17            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs Cassandra
18
     Vallianos, Stacey Karney, and Mike Barker (collectively, “Plaintiffs”) and Defendant Howard
19
     Schultz, that Plaintiffs and Defendant have met and conferred, and hereby stipulate to extend the
20
     time within which Plaintiffs may move for class certification by thirty (30) days to February 17,
21

22   2020 to allow the parties to continue taking discovery relevant to Plaintiffs’ forthcoming motion

23   for class certification.

24

25
26

                                                                                  FOSTER GARVEY PC
      STIPULATION TO EXTEND DEADLINE FOR PLAINTIFFS’                          1111 THIRD AVENUE, SUITE 3000
      MOTION FOR CLASS CERTIFICATION - 1                                     SEATTLE, WASHINGTON 98101-3296
      [NO. 2:19-CV-00464-JCC]                                             PHONE (206) 447-4400 FAX (206) 447-9700


     FG:10677786.1
               Case 2:19-cv-00464-JCC Document 38 Filed 12/20/19 Page 2 of 3



 1   DATED this 20th day of December, 2019.
 2   By /s/ Eric R. Draluck                      By /s/ Hathaway Burden
 3   Eric R. Draluk, WSBA #19881                 Donald B. Scaramastra, WSBA #21416
                                                 Hathaway Burden, WSBA #52970
 4   PO Box 11647                                FOSTER GARVEY PC
     Bainbridge Island, WA 98110                 1111 Third Avenue
 5   Telephone: (206) 605-1424                   Suite 3000
     edraluck@gmail.com                          Seattle, WA 98101
 6                                               Telephone: (206) 816-1449
 7                                               Facsimile: (206) 464-0125
                                                 don.scaramastra@foster.com
 8   Stefan Coleman (pro hac vice)               hatahway.burden@foster.com
     LAW OFFICES OF STEFAN COLEMAN, P.A.
 9   201 S. Biscayne Blvd., 28th Floor
     Miami, FL 33131                             Daniel S. Blynn (pro hac vice)
10
     Telephone: (877) 333-9427                   Stephen R. Freeland (pro hac vice)
11   Facsimile: (888) 498-8946                   Mary M. Gardner (pro hac vice)
     law@stefancoleman.com                       VENABLE LLP
12                                               600 Massachusetts Avenue, NW
     Avi R. Kaufman                              Washington, DC 20001
13   KAUFMAN P.A.                                Telephone: (202) 344-4000
     400 NW 26th Street                          Facsimile: (202) 344-8300
14
     Miami, FL 33127                             dsblynn@venable.com
15   Telephone: (305) 469-5881                   srfreeland@venable.com
     kaufman@kaufmanpa.com                       mmgardner@venable.com
16
     Attorneys for Plaintiffs                    Attorneys for Defendant
17

18

19

20

21

22

23

24

25
26

                                                                        FOSTER GARVEY PC
      STIPULATION TO EXTEND DEADLINE FOR PLAINTIFFS’                1111 THIRD AVENUE, SUITE 3000
      MOTION FOR CLASS CERTIFICATION - 2                           SEATTLE, WASHINGTON 98101-3296
      [NO. 2:19-CV-00464-JCC]                                   PHONE (206) 447-4400 FAX (206) 447-9700


     FG:10677786.1
               Case 2:19-cv-00464-JCC Document 38 Filed 12/20/19 Page 3 of 3



 1
                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 20, 2019, a copy of the foregoing document was served
 3
     upon all counsel of record via CM/ECF.
 4
                                          /s/ Hathaway Burden
 5                                          Hathaway Burden
 6                                       An Attorney for Defendant
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

                                                                                FOSTER GARVEY PC
      STIPULATION TO EXTEND DEADLINE FOR PLAINTIFFS’                        1111 THIRD AVENUE, SUITE 3000
      MOTION FOR CLASS CERTIFICATION - 3                                   SEATTLE, WASHINGTON 98101-3296
      [NO. 2:19-CV-00464-JCC]                                           PHONE (206) 447-4400 FAX (206) 447-9700


     FG:10677786.1
